DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #16/849,088, filed on 07/21/2022, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1-4 and 7-20 are pending and have been examined.
Claims 5 and 6 have been cancelled by the applicant. 




Claim Rejections - 35 USC § 103(a)

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-8 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang, Pre-Grant Publication No. 2011/0282724 A1 in view of Wu, Pre-Grant Publication No. 2019/0138330 A1 and in further view of Ahopelto, Pre-Grant Publication No. 2012/0109748 A1 and in further view of Albo, Pre-Grant Publication No. 2011/0067044 A1 and in further view of Frink, et al., Pre-Grant Publication No. 2007/0219654 A1.
Regarding Claims 1, 7, and 14, Hwang teaches:
A method (server)… comprising:
obtaining, from a device: media, and one or more questions regarding the media, wherein: the one or more questions are specific to content of the media, and answers to the one or more questions are indicative of a level of the user engagement with the media (see [0024], [0060]-[0061], [0070], and [0074]-[0075] in which media and questions are received by the kiosk device; see also [0015]-[0017] in which questions and corresponding answers gauge the user’s attention, which is a measure of user engagement)  
in response to receiving the request, presenting the media on the device (see [0008], [0024], [0060], [0065]-[0066], and [0072])
presenting at least one of the one or more questions to a user on the device (see [0015]-[0017], [0065]-[0066], and [0072])
receiving user input at the device, indicative of one or more answers to the at least one of the one or more questions (see [0015]-[0017], [0065]-[0066] and [0072])
sending the one or more answers to a server (see [0074]-[0075])
wherein a purchase price is reduced based on the one or more answers (see [0017], [0034], [0065], and [0072])

Hwang, however, does not appear to specify:
a ticketing device
receiving a request at the ticketing device to purchase a transit ticket
issuing the transit ticket from the ticketing device,
Wu teaches:
a ticketing device (see [0082]-[0102] which describes a transit ticket kiosk in which a user purchases transit tickets, I asked questions and answers and enters answers through prompts, and receives a printed or electronic ticket)
receiving a request at the ticketing device to purchase a transit ticket (see [0082]-[0102] which describes a transit ticket kiosk in which a user purchases transit tickets, I asked questions and answers and enters answers through prompts, and receives a printed or electronic ticket)
issuing the transit ticket from the ticketing device (see [0082]-[0102] which describes a transit ticket kiosk in which a user purchases transit tickets, I asked questions and answers and enters answers through prompts, and receives a printed or electronic ticket)
It would be obvious to one of ordinary skill in the art to combine Wu with Hwang because Hwang already teaches a kiosk at which purchases are made and a user interacts with the display and answers questions after viewing media, but does not teach the purchasing kiosk being for transit tickets, and a transit ticket kiosk would allow for discounts given to a purchaser when they are buying a relatively expensive item, namely such as a train ticket, and would be motivated to obtain a discount.  
Hwang and Wu, however, does not appear to specify:
performing, by the server, analytical analysis on the one or more answers and types of media that appear most effective at conveying desired message based on amount of correct answers
Ahopelto teaches:
performing, by the server, analytical analysis on the one or more answers and types of media that appear most effective at conveying desired message based on amount of correct answers (see [0011], [0025], [0030], [0039], and [0045] in which users are given survey questions in response to presented advertisement content and the answers are used to determine most effective advertising format, creative type, etc.)
It would be obvious to one of ordinary skill in the art to combine Ahopelto with Hwang and Wu because Hwang already teaches collecting of user responses for ad effectiveness determination, but does not teach the actual analysis process, and doing the actual analysis would save the advertiser time and processing needs and give them analysis results without effort. 
Hwang, Wu, and Ahopelto, however, does not appear to specify:
analytical analysis on types of answers that are most correctly answered and least correctly answered
Albo teaches:
analytical analysis on types of answers that are most correctly answered and least correctly answered (see [0025], [0027], [0029], and [0038] in which records of questions associated with presented media that are most and least correctly answered in response to user surveys are tracked and stored for further analysis of the marketing campaign)
It would be obvious to one of ordinary skill in the art to combine Albo with Hwang, Wu, and Ahopelto because Ahopelto already tracks user responses to advertisements including answers to questions, but does not analyze number of correct and incorrect responses, and doing so would allow for another measure of user response to particular questions, giving more insight into effectiveness and optimization.  
Hwang, Wu, Ahopelto, and Albo, however, does not appear to specify:
a discount amount in purchase price of the transit ticket is proportional to correctly-answered questions and difficulty of correctly-answered questions
Frink teaches:
a discount amount in purchase price of the transit ticket is proportional to correctly-answered questions and difficulty of correctly-answered questions (see [0028] in which users participate in an online trivia game and are given a proportional amount of camera time to the number of questions they answer and the difficulty of the questions they answer; the Examiner notes that Hwang already teaches issuing of a transit ticket and a discount given off the purchase for answering questions, so Frink is being used to show a user being awarded proportional amounts of reward for amounts of and difficulty of questions answered)
It would be obvious to one of ordinary skill in the art to combine Frink with Hwang, Wu, Ahopelto, and Albo because Hwang already teaches issuing of a transit ticket and a discount given off the purchase for answering questions, and giving discounts off a purchase in proportion to the number of and difficulty of questions answer would incentivize the user further to engage in answering as many questions as possible and would allow the system to collect more information for analysis and would reward users for difficulty of questions answered, giving them more incentive to participate further and get better at the game.

Regarding Claim 2, the combination of Hwang, Wu, Ahopelto, Albo, and Frink teaches:
the method of claim 1
Hwang further teaches:
offering, with the ticketing device, a discount in return for the display of the media, wherein displaying the media is further in response to an affirmative response to the offering  (see [0008], [0024], [0060], [0065]-[0066], and [0072]; see also especially [0008], [0034], [0060], and [0065] in which the user is prompted to select to view the media and answer questions in order to receive a discount and the user gives an affirmative response and is shown the media)

Regarding Claim 3, the combination of Hwang, Wu, Ahopelto, Albo, and Frink teaches:
the method of claim 1
Hwang further teaches:
wherein obtaining the media and the one or more questions at the ticketing device comprises receiving the media and the one or more questions from a database (see at least [0070] and [0074]-[0075])

Regarding Claim 4, the combination of Hwang, Wu, Ahopelto, Albo, and Frink teaches:
the method of claim 1
Hwang further teaches:
presenting controls for the user to select whether to receive more questions (see [0008], [0034], [0060], and [0065] in which the user is prompted to select to view the media and answer questions in order to receive a discount and the user gives an affirmative response and is shown the media; the examiner notes that while the reference does not explicitly state the “presenting of controls,” the teaching is considered inherent as Hwang teaches that the user is prompted, and that the user “elects” or “chooses,” and all this occurs on the user interface, and there would therefore need to be some kind of control, input button, or other similar feature associated with the interface in order for this to happen)

Regarding Claims 8 and 15, the combination of Hwang, Wu, Ahopelto, Albo, and Frink teaches:
the method of claim 7…
Hwang further teaches:
sending, to the ticketing device from the server, one or more additional questions, wherein the one or more additional questions are questions regarding relevance of the media (see [0074] in which the kiosk hard drive receives new and updated market surveys from the central system; the examiner notes that if the applicant is trying to claim that additional questions would be received during the time the user is interacting with the ticketing device, the claims should be amended to reflect those steps, as at present the examiner is not sure which portion of the specification this limitation is trying to capture)


Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang, Pre-Grant Publication No. 2011/0282724 A1 in view of Wu, Pre-Grant Publication No. 2019/0138330 A1 and in further view of Ahopelto, Pre-Grant Publication No. 2012/0109748 A1 and n further view of Albo, Pre-Grant Publication No. 2011/0067044 A1 and in further view of Frink, Pre-Grant Publication No. 2007/0219654 A1 and in further view of Schulze, Jr., Patent No. 6,233,564 B1.
Regarding Claims 9 and 16, the combination of Hwang, Wu, Ahopelto, Albo, and Frink teaches:
the method of claim 7…
Hwang further teaches:
transmitting data based on the one or more answers from the ticketing device and providing the data to a media distributor (see [0074]-[0075])
Hwang, Wu, Ahoeplto, Albo, and Frink, however, does not appear to specify:
transmitting a report based on the one or more answers from the ticketing device
providing a report to a media distributor
Schulze, Jr. teaches:
transmitting a report based on the one or more answers from the ticketing device and providing a report to a media distributor (see Column 3, line 47-Column 4, line 21 and Column 8, line 44-Column 9, line 2 in which the marketing information which includes user responses to survey questions regarding products, services, and other marketing questions are compiled and put into a usable format and reported to marketing providers for their use in further targeted marketing)
It would be obvious to one of ordinary skill in the art to combine Schulze Jr. with Hwang, Wu, Ahoeplto, Albo, and Frink because Hwang already teaches sharing marketing and response data from the surveys with the advertisers, but does not teach generation of a report, and doing so would allow for the advertiser to receive an organized compilation of data and analysis regarding the responses, especially when they may not have the expertise to analyze or organize the data themselves.  

Regarding Claims 10 and 17, the combination of Hwang, Wu, Ahopelto, Albo, Frink, and Schulze Jr. teaches:
the method of claim 9…
Hwang further teaches:
analyzing the one or more answers from the ticketing device to determine analytical information (see [0075] in which the shared data includes depth of interaction data, which is a type of analysis of the use response data as broadly interpreted; the examiner notes that the claim language as written is very broad, and therefore the broadest reasonable interpretation is taken of “analyzing the one or more answers” absent any further detail)
Schulze Jr further teaches:
including, in the report, the analytical information (see Column 3, line 47-Column 4, line 21 and Column 8, line 44-Column 9, line 2 in which the marketing information which includes user responses to survey questions regarding products, services, and other marketing questions are compiled and put into a usable format and reported to marketing providers for their use in further targeted marketing)
It would be obvious to one of ordinary skill in the art to combine Schulze Jr. with Hwang and Wu because Hwang already teaches sharing marketing and response data from the surveys with the advertisers, but does not teach generation of a report, and doing so would allow for the advertiser to receive an organized compilation of data and analysis regarding the responses, especially when they may not have the expertise to analyze or organize the data themselves.  


Claims 11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang, Pre-Grant Publication No. 2011/0282724 A1 in view of Wu, Pre-Grant Publication No. 2019/0138330 A1 and in further view of Ahopelto, Pre-Grant Publication No. 2012/0109748 A1 and n further view of Albo, Pre-Grant Publication No. 2011/0067044 A1 and in further view of Frink, Pre-Grant Publication No. 2007/0219654 A1 and in further view of Kargar, Pre-Grant Publication No. 2015/0094139 A1.
Regarding Claims 11 and 18, the combination of Hwang, Wu, Ahopelto, Albo, and Frink teaches:
the method of claim 7…
Hwang, Wu, Ahopelto, Albo, and Frink, however, does not appear to specify:
determining a value of a media experience, based on the one or more answers from the ticketing device, generating a charge based on the determined value, and providing the charge to a media distributor
Kargar teaches:
determining a value of a media experience, based on the one or more answers from the ticketing device, generating a charge based on the determined value and providing the invoice to a media distributor (see at least [0316] in which an advertiser is charged different amounts based on the level of user engagement and response, such as being charged for each question a user responds to associated with the advertisement; the examiner notes that there is little description in the filed specification of how any kind of value of the media experience is determined other than general references to engagement level, and therefore the broadest reasonable interpretation is taken in interpreting the “value” to be some kind of engagement level on which the charge to the advertiser is based on)
It would be obvious to one of ordinary skill in the art to combine Kargar with Hwang, Wu, Ahopelto, Albo, and Frink because Hwang already teaches asking a user questions regarding media and then sharing the response and analysis data with the advertiser, and charging the advertiser based on the responses would allow for a revenue source for the system while providing the advertising opportunity to the advertisers.   
Hwang, Wu, Ahopelto, Albo, Frink, and Kargar, however, does not appear to specify:
generating and providing an invoice
Kargar does however teach charging of an advertiser based on the determination of value of the media experience in at least [0316].  Therefore, it would be obvious to one of ordinary skill in the art to combine generating and providing of an invoice with Kargar because charging an advertiser clearly would necessitate and established business relationship, and charging for a service necessitates some kind of invoice, bill, or receipt confirming the charges, and providing an invoice would allow Kargar to properly charge for services and allow the advertiser to confirm the charges.

Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang, Pre-Grant Publication No. 2011/0282724 A1 in view of Wu, Pre-Grant Publication No. 2019/0138330 A1 and in further view of Ahopelto, Pre-Grant Publication No. 2012/0109748 A1 and n further view of Albo, Pre-Grant Publication No. 2011/0067044 A1 and in further view of Frink, Pre-Grant Publication No. 2007/0219654 A1 and in further view of Smith, Pre-Grant Publication No. 2015/0262088 A1.
Regarding Claims 12 and 19, the combination of Hwang, Wu, Ahopelto, Albo, and Frink teaches:
the method of claim 7…
Hwang, Wu, Ahopelto, Albo, and Frink, however, does not appear to specify:
wherein issuing the transit ticket comprises causing the ticketing device to show, on a display of the ticketing device, the ticket
Smith teaches:
wherein issuing the transit ticket comprises causing the ticketing device to show, on a display of the ticketing device, the ticket (see [0021] in which the purchased ticket is shown or sent to the user account)
It would be obvious to one of ordinary skill in the art to combine Smith with Hwang, Wu, Ahopelto, Frink, and Albo because Wu already teaches a transit ticket kiosk but does not specify how the purchased ticket is delivered or displayed, and displaying it on the screen would give the user another chance to confirm they bought the right ticket as well as allow the user to interact with further commands regarding their ticket.  

Regarding Claims 13 and 20, the combination of Hwang, Wu, Ahopelto, Albo, and Frink teaches:
the method of claim 7…
Hwang, Wu, Ahopelto, Albo, and Frink, however, does not appear to specify:
wherein issuing the transit ticket comprises crediting the ticket to an account associated with the user
Smith teaches:
wherein issuing the transit ticket comprises crediting the ticket to an account associated with the user (see [0021] in which the purchased ticket is shown or credited to the user account)
It would be obvious to one of ordinary skill in the art to combine Smith with Hwang, Wu, Ahopelto, Albo, and Frink because Wu already teaches a transit ticket kiosk but does not specify how the purchased ticket is delivered or displayed, and crediting it to the user account would allow for easy electronic storage without the need to print out or care for a physical ticket.


Response to Arguments

Regarding the applicant’s arguments directed to the 35 USC 112b rejection:
The applicant’s amendments to the claims have overcome the rejection and the rejection is withdrawn.
Regarding the applicant’s arguments directed to the 35 USC 101 rejection:
The applicant’s arguments in light of the amendments to the claims have overcome the rejection and the rejection is withdrawn.

Regarding the applicant’s arguments directed to the 35 USC 103 rejection:
The arguments have been considered in light of the applicant’s amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments.


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Georgeson, Patent No. 11,238,479 B1- see at least Column 6, lines 7-19 and 58-65 in which users are given incentive amounts proportional to the difficulty and number of questions they answer correctly
Werner, Pre-grant Publication No. 2014/0046858 A1- see [0021] in which users are given incentive amounts based on the difficulty of questions answered) 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682